Citation Nr: 1502437	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of Fournier gangrene to the perineum.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus for the period from April 25, 2012 to May 15, 2014 and in excess of 40 percent since May 15, 2014.  

3.  Entitlement to an initial compensable rating for a right foot disability for the period from April 25, 2012 to May 15, 2014, and in excess of 10 percent since May 15, 2014.  

4.  Entitlement to service connection for degenerative arthritis to the left knee, ankle and left foot, to include as secondary to a service-connected right foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

He has been in receipt of a total disability rating based on individual unemployability since October 30, 2009.  

This matter is on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

This appeal was remanded by the Board in April 2012 and February 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's Fournier gangrene to the perineum is characterized by pain and the need for recurrent corrective procedures; a scar an area or areas exceeding 6 sq. in., a superficial scar of an area of 144 sq. in., or the need for any medications other than topical applications have not been shown.  

2.  For the period from April 25, 2012 to May 15, 2014, the Veteran's diabetes mellitus was characterized by the need for insulin injections and control of diet; regulation of activities in order to control diabetes was not shown. 

3.  For the period since May 15, 2014, the Veteran's diabetes mellitus was characterized by the need for insulin injections, control of diet and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization have not been shown.  

4.  For the period from April 25, 2012 to May 15, 2014, the Veteran's right foot disability was characterized by pain and symptoms that are "moderate" in nature; symptoms that are "moderately severe" in nature have not been shown.  

5.  The disorders to the Veteran's left lower extremity, to include arthritis to the left knee, foot and ankle, were not shown in service or for many years thereafter, and are not related to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on instability of the lesion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7801-7804 (pre-amended 2008), 7806 (2014).

2.  The criteria for a separate initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on pain upon examination of the lesion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DCs 7801-7804 (pre-amended 2008), 7806 (2014).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus for the period from April 25, 2012 to May 15, 2014 and in excess of 40 percent since May 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2014).

4.  The criteria for an initial 10 percent rating, but no more, for a right foot disability for the period from April 25, 2012 to May 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5283, 5284 (2014).

5.  The criteria for an initial 20 percent rating for a right foot disability for the period since May 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5283, 5284 (2014).

6. The criteria for service connection for degenerative arthritis to the left knee, ankle and left foot, to include as secondary to a service-connected right foot disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Fournier Gangrene

In this case, the Veteran is currently service-connected for residuals of Fournier gangrene to the perineum with a noncompensable disability rating under 38 C.F.R. § 4.118, DC 7820 (addressing bacterial infections of the skin).  

Disabilities of this nature are rated under disfigurement to the head, face and neck (DC 7800), scars (DC 8701-7805) or dermatitis (DC 7806), whichever is the most predominant.  

As an initial matter, the Board notes that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

A veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review.  In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008.  In this case, as the Veteran's claim for an increased rating was received by the RO in January 2008, which precedes the effective date of the revised criteria, the amended criteria are not applicable and are not considered.  

When considering whether a compensable rating is warranted, the Board notes at the outset that since the Veteran's disorder is not to the head, face or neck, DC 7800 is not for application.  Therefore, as is relevant here under the pre-amended criteria, a compensable rating for the Veteran's Fournier gangrene to the perineum is warranted when the disorder is:

* Deep or causing limitation of motion, and of an area or areas exceeding 6 sq. in. (39 sq. cm) (10 percent under DC 7801); 
* Superficial and does not cause limited motion, and of an area of 144 sq. in. (929 sq. cm) or greater (10 percent under DC 7802); 
* Superficial and unstable (10 percent under DC 7803); or 
* Superficial and painful upon examination (10 percent under DC 7804). 

See 38 C.F.R. § 4.118.  Under DC 7803, Note 1, a scar is considered "unstable" where, for any reason, there is frequent loss of covering of the skin.  It is considered "superficial" when it is not associated with underlying tissue damage.

Based on the evidence of record, the Board determines that 10 percent ratings are warranted based on instability of the scar and pain upon examination.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

First, regarding instability, the evidence reflects that the Veteran has undergone multiple surgical procedures in order to control the extent of his infection.  In August 2007, he underwent surgical excisions and debridement and, although this procedure helped, he still experienced some purulent discharge.  

At an evaluation in March 2008, he was observed to have a small cyst in the perineum that was described as "very swollen and exquisitely tender."  A later evaluation in August 2010 indicated the need for additional ligation and irrigation of the area.  While the symptoms here are not necessarily the same as what constitutes instability for a typical scar, the need for continuous evaluation and maintenance appears to fall under the concept of "instability" for purposes of this diagnostic code.  Therefore, a 10 percent rating is warranted on this basis.

A separate 10 percent rating is also warranted for pain upon examination.  Notably, throughout the period on appeal, the Veteran has complained of pain in his daily activities.  For example, in August 2007, he characterized his pain as "out of control."  At a more recent evaluation in April 2012, he complained of "frequent local irritation" and skin breakdown that occurred periodically.  

At his VA examination in May 2014, he still uses over the counter medication to control pain.  Therefore, a separate 10 percent rating is warranted on this basis.  

However, the Board determines that a rating in excess of these two 10 percent ratings is not warranted.  First, a 10 percent rating is the highest rating allowable for a scar based on pain or instability.  Moreover, Veteran's scar is much too small for any sort of rating to be warranted under DCs 7801 or 7802.  Rather, according to an evaluation in March 2008, the affected lesion was less than one square centimeter in size.  Therefore, an increased rating based on size of the scar is also not for application.  

Finally, while the Veteran's disorder may also be rated by analogy to dermatitis under DC 7806, this diagnostic code is also not for application.  Specifically, a compensable rating for would require that at least 5 percent of the body be affected, or that medication more than topical therapy.  Here, neither is shown.  According to his VA examination in May 2015, his lesion was observed to cover less than 5 percent of his body, and his treatment has been generally limited to topical over the counter medication.  Therefore, there is no basis for a rating in excess of the ones he already receives.  

Diabetes Mellitus

For the period from April 25, 2012 until May 15, 2014, the Veteran was rated at 20 percent for diabetes mellitus, which is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  

The term "regulation of activities" means that the Veteran has been medically advised to avoid strenuous occupation and recreational activities.  Compensable complications of diabetes are to rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2014).

After a review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus prior to May 15, 2014, as the need for regulation of activities has not been clinically shown.  

Of particular note, at the Veteran's VA examination in April 2012, the need for regulation of activities was specifically denied.  Moreover, none of the clinical evaluations he underwent during this period mention any need to regulate his activities in order to improve control over his symptoms.

The Board's acknowledges that the ability to consider the impact of the Veteran's diabetes on his activities was greatly inhibited by the number of musculoskeletal and neurological disorders he also experiences.  Nevertheless, despite these comorbid conditions, there was no indication that he needed to regulate his activities in order to control his diabetes. 

Therefore, while there are a number of disorders that inhibit the Veteran's daily functioning, to include his neurological and musculoskeletal disorders, it is not factually ascertainable during this period that he was required to actually regulate his activities in order to control his diabetes.  As a consequence, a rating in excess of 20 percent is not warranted for the period prior to May 15, 2014.  

Next, in a September 2014 rating decision, the Veteran's disability rating for his diabetes mellitus was increased to 40 percent, effective May 15, 2014.  In order to warrant the next-higher 60 percent rating, the evidence must show diabetes mellitus requiring insulin, restricted diet and regulation of activities, but also with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2014).

Here, the evidence does not indicate that a rating in excess of 40 percent is warranted since May 15, 2014.  Specifically, at his most recent VA examination in May 2014, the Veteran indicated that he takes one injection of insulin per day and that he must regulate his activities to control his diabetes, but any episodes of ketoacidosis or hypoglycemic reactions did not occur at a rate of 2 times per month or more.  Moreover, there were no hospitalizations resulting from such episodes.  

In addition to this VA examination, the Board has reviewed the other treatment records available since May 2014, but none of them indicate episodes of ketoacidosis or hypoglycemic reactions.  Moreover, the Veteran has not asserted as such.  As such, a rating in excess of 40 percent is not warranted for the period since May 15, 2014.  

Finally, the Veteran has also been service-connected for various complications of his diabetes, to include erectile dysfunction and peripheral.  However, the ratings assigned for these particular secondary complications were not appealed when the ratings were assigned.  Therefore, the propriety of the ratings for these complications is not for the Board's consideration at this time.

Right Foot Fracture

The Veteran is currently in receipt of a noncompensable rating for his right foot disability prior to May 15, 2014, and a 10 percent rating since that date.  All assigned ratings have been assigned under 38 C.F.R. § 4.71a, DC 5283 (2014) (addressing malunion or nonunion of the tarsal or metatarsal bones).  

Under the relevant diagnostic codes, a compensable rating for a fracture of the left great toe is warranted when the evidence shows malunion of the tarsal or metatarsal bones (under DC 5283, 10 percent for moderate malunion and 20 percent for moderately severe malunion), or as a general foot injury (under DC 5284, 10 percent for moderate and 20 percent for moderately severe).  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2014). 

In this case, the Board concludes that a 10 percent, for the period prior to May 15, 2014, as the Veteran's right foot disorder can be considered "moderate" in nature.  

Specifically, at his VA examination in April 2012, he complained of chronic swelling and pain at a level of 7 out of 10.  Hs also stated that he is unable to stand for more than 10 minutes.  In the Board's view, such symptoms are more than simply noncompensable and are likely "moderate" in nature.  As such, a 10 percent rating is warranted on this basis.  

However, a rating in excess of 10 percent is not warranted for any part of the appeal.  Specifically, at his VA examination in April 2012, the Veteran complained of pain in his right foot, but also indicated that these symptoms were effectively controlled by pain medication.  There was no malunion of the tarsal bone, nor was there any evidence of weak foot or any other foot injuries.  At his more recent VA Examination in May 2014, he again complained of pain and weakness in the foot, and uses a cane for ambulation.  However, this pain was controlled by the use of arch supports, and there was no indication of deformity.  Overall, the examiner characterized the disorder as moderate in nature. 

The VA examiner also determined that the Veteran's foot injury was "moderate" in nature.  While this is not dispositive of the Veteran's claim, the Board nevertheless agrees with this assessment.  Specifically, it appears that the predominant symptom is pain, but without any substantial limitations other than that.  Therefore, there is insufficient evidence to conclude that the Veteran's right foot disability is "moderately severe," or that there is malunion of the bones of any sort.  Even considering functional loss due to pain and other factors, those findings do not support a compensable rating under either DC 5283 or 5284.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a rating in excess of 20 percent is not warranted.   

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements regarding his service-connected disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the record, including statements of the Veteran and medical professionals, does not show that his disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, No. 2013-7104, 2014 WL 3844196, (Fed. Cir. 2014).

Based on evidence of record, the Board determines that separate 10 percent ratings are warranted based on instability of the Veteran's Fournier gangrene lesion as well as for pain upon examination.  The Board also determines that a 10 percent rating is warranted for his right foot disability for the period prior to May 15, 2014, and the appeal is granted to this extent.  However, ratings in excess of those assigned are not warranted.    

Service Connection

The Veteran is claiming entitlement to service connection for disorders to the left knee, ankle and foot, all of which he asserts are related to his service-connected right foot disability.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a disorder to the left knee, foot or ankle while in service.  Significantly, the Veteran's separation physical examination in June 1971 fails to document any complaints of or observed symptoms related any joint in the left lower extremity.  

In fact, the post-service evidence does not reflect symptoms related to any of these joints for many years after the Veteran left active duty service.  Specifically, the first indication of a disorder to any of these joints was not until August 2007, where he was diagnosed with degenerative arthritis of the left knee.  Left ankle and foot disabilities were not clinically noted in the record until a VA examination in May 2012.  However, even if all of these disorders were presumed to be present in 2007, the Board emphasizes that this is still 36 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, the Veteran has not truly asserted that these disorders have been present since active duty.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and his current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in April 2012 and May 2014.  At the first VA examination in April 2012, the examiner diagnosed arthritis to the left knee, foot and ankle.  However, this examiner opined that these disorders were "not likely related to or aggravated" by his service-connected right foot disability.  In providing this opinion, the examiner noted that there was no limping that would presumably lead to disorders in the left lower extremity.

Next, while the evidence does not indicate that the Veteran experienced any left lower extremity symptomatology in during active duty, VA has also acquired a VA examiner's opinion in May 2014 which confirms this conclusion.  On that occasion, the VA examiner determined that the Veteran's left knee disorder was less likely than not related to an event during active duty service, as there was no objective evidence of an in-service injury.  

The Board finds that these examinations are collectively adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, and significantly, the Veteran has not submitted any opinions that dispute the VA examiners' conclusions.  

The Board has also considered the statements made by the Veteran relating his left lower extremity disorders to his service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders to the knee, ankle and foot.  See Jandreau, 492 F.3d at 1377, n.4.  Because these musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the disorders in the Veteran's left lower extremity are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with two VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





ORDER

An initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on instability of the lesion is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A separate initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on pain upon examination of the lesion is granted, subject to the laws and regulations governing the payment of monetary benefits

An initial rating in excess of 20 percent for diabetes mellitus for the period from April 25, 2012 to May 15, 2014 and in excess of 40 percent since May 15, 2014, is denied.  

An initial 10 percent rating, but no more, for a right foot disability for the period from April 25, 2012 to May 15, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for a right foot disability for the period since May 15, 2014, is denied.

Service connection for degenerative arthritis to the left knee, ankle and left foot, to include as secondary to a service-connected right foot disorder, is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


